DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Claims 21, 23-26, 28-31, 33-34 and 36 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 23, 25, 30-31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20050263562 of Shelton, IV et al. (henceforth Shelton) in view of USPGP# 20110238052 of Robinson (henceforth Robinson) and in further view of USPGP# 20110089220 of Ingmanson et al. (henceforth Ingmanson).
Regarding claim 21, Shelton teaches a surgical instrument (Shelton: 10), comprising: 
a handle (Shelton: 14); 
an elongate shaft (Shelton: 16) extending from said handle, 
an end effector (Shelton: 12) extending from said elongate shaft, wherein said end effector comprises: 
an anvil (Shelton: 22); 
an elongate channel (Shelton: 18, 220); and 
a staple cartridge (Shelton: 118) positioned in said elongate channel, and wherein said staple cartridge comprises: 
a longitudinal slot (Shelton: 230); 
a first row of staple cavities (Shelton: see annotated fig. 2) positioned on a first side of said longitudinal slot (Shelton: see annotated fig. 2), wherein said first row of staple cavities comprises a first amount of staple cavities (Shelton: see annotated fig. 2); 
a second row of staple cavities (Shelton: see annotated fig. 2) positioned on said first side of said longitudinal slot (Shelton: see annotated fig. 2), wherein said second row of staple cavities comprises said first amount of staple cavities (Shelton: see annotated fig. 2); and 
a third row of staple cavities (Shelton: see annotated fig. 2) positioned on said first side of said longitudinal slot (Shelton: see annotated fig. 2), wherein said third row of staple cavities is positioned further away from said longitudinal slot than said first row of staple cavities and said second row of staple cavities (Shelton: see annotated fig. 2), and wherein said third row of staple cavities comprises a second amount of staple cavities that is different than said first amount of staple cavities (Shelton: see annotated fig. 2); and 
a firing member (Shelton: 90, 94, 102) configured to move relative to said end effector to perform a staple firing stroke (Shelton: para 0043), wherein said firing member comprises: 
a proximal portion (Shelton: 94) comprising a laminate portion (Shelton: 94); and 
a distal portion (Shelton: 102) extending from said proximal portion (Shelton: see fig. 3), wherein said distal portion comprises: 
a cutting member (Shelton: 116); 
a first laterally extending member (Shelton: 110) configured to cammingly engage said anvil during said staple firing stroke (Shelton: para 0048); and 
a second laterally extending member (Shelton: 112, 114) configured to cammingly engage said elongate channel during said staple firing stroke (Shelton: para 0043, 0044, 0049), wherein said staple cartridge and said anvil maintain a constant tissue gap during said staple firing stroke (Shelton: para 0048), wherein said firing member moves from a proximal position to a distal position during said staple firing stroke (Shelton: para 0051-0052, figs. 11-12), and wherein said first laterally extending member is viewable to a user of said surgical instrument through a proximal opening in said anvil when said firing member is in said proximal position (Shelton: see annotated fig. 2).

Shelton does not explicitly teach at least a portion of said elongate shaft is releasably attachable to said handle. However, Robinson teaches a similar surgical instrument (Robinson: 10) comprising a handle (Robinson: 20, 30); an elongate shaft (Robinson: 12) extending from said handle; wherein at least a portion of said elongate shaft is releasably attachable to said handle (Robinson: para 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the shaft of Shelton such that it is releasably attached as taught by Robinson in order to allow the handle to be used/reused with multiple different shafts/end effector assemblies thus reducing waste and making the instrument more versatile (Robinson: para 0046). 
The combination of Shelton and Robinson, as shown above, teaches the anvil is pivotable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel is pivotable relative to the anvil between an open position and a closed position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Shelton and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 23, as shown in claim 21, the combination of Shelton, Robinson and Ingmanson teaches wherein said anvil comprises: a planar portion (Shelton: see fig. annotated 6) comprising forming pockets (Shelton: 26), wherein said planar portion comprise a first thickness (Shelton: see fig. annotated 6); and a distal portion (Shelton: see fig. annotated 6) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Shelton: see fig. annotated 6).
Regarding claim 25, as shown in claim 21, the combination of Shelton, Robinson and Ingmanson teaches the surgical instrument further comprising an articulation joint (Shelton: 32), wherein said laminate portion of said firing member extends through said articulation joint (Shelton: para 0054-0055).
Regarding claim 30, as shown in claim 26, the combination of Shelton and Ingmanson is silent on wherein at least a portion of said elongate shaft is releasably attachable to said housing. 
However, Robinson teaches a similar surgical instrument (Robinson: 10) comprising a handle (Robinson: 20, 30); an elongate shaft (Robinson: 12) extending from said handle; wherein at least a portion of said elongate shaft is releasably attachable to said handle (Robinson: para 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the shaft of Shelton such that it is releasably attached as taught by Robinson in order to allow the handle to be used/reused with multiple different shafts/end effector assemblies thus reducing waste and making the instrument more versatile (Robinson: para 0046). 

Regarding claim 31, Shelton teaches a surgical instrument (Shelton: 10), comprising: 
a housing (Shelton: 14); 
an elongate shaft (Shelton: 16) extending from said housing; 
an articulation joint (Shelton: 32) defining an articulation axis (Shelton: para 0054-0055, figs. 15-18); 
an end effector (Shelton: 12) rotatable relative to said elongate shaft about said articulation axis (Shelton: para 0054-0055, figs. 15-18), wherein said end effector comprises: 
an anvil (Shelton: 12); and 
an elongate channel (Shelton: 18, 220), wherein said elongate channel is configured to receive a staple cartridge (Shelton: 20), and wherein said staple cartridge comprises: 
a longitudinal slot (Shelton: 230); 
a pair of inner staple cavity rows (Shelton: see annotated fig. 2) positioned adjacent said longitudinal slot (Shelton: see annotated fig. 2), wherein each said inner staple cavity row comprises a first amount of staple cavities (Shelton: see annotated fig. 2); and 
an outer row of staple cavities (Shelton: see annotated fig. 2) positioned further away from said longitudinal slot than said pair of inner staple cavity rows (Shelton: see annotated fig. 2), wherein said outer row of staple cavities comprises a second amount of staple cavities that is different than said first amount of staple cavities (Shelton: see annotated fig. 2); and 
a firing member (Shelton: 90, 94, 102) configured to move relative to said end effector to perform a staple firing stroke (Shelton: para 0043), wherein said firing member comprises: 
a laminate portion (Shelton: 94) extending through said articulation joint (Shelton: 0054-0055, figs. 15-18); and 
a distal portion (Shelton: 102) extending from said laminate portion, wherein said distal portion comprises: 
a knife portion (Shelton: 116); 
a first laterally extending member (Shelton: 110) configured to cammingly engage said anvil during said staple firing stroke (Shelton: para 0048); and 
a second laterally extending member (Shelton: 112, 114) configured to cammingly engage said elongate channel during said staple firing stroke (Shelton: para 0048), wherein said firing member moves from a proximal to a distal position during said staple firing stroke (Shelton: para 0051-0052, figs. 11-12), and wherein said first laterally extending member is viewable to a user of said surgical instrument through a proximal opening in said anvil when said firing member is in said proximal position (Shelton: see annotated fig. 2).
Shelton does not explicitly teach at least a portion of said elongate shaft is releasably attachable to said housing. However, Robinson teaches a similar surgical instrument (Robinson: 10) comprising a handle (Robinson: 20, 30); an elongate shaft (Robinson: 12) extending from said handle; wherein at least a portion of said elongate shaft is releasably attachable to said handle (Robinson: para 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the shaft of Shelton such that it is releasably attached as taught by Robinson in order to allow the handle to be used/reused with multiple different shafts/end effector assemblies thus reducing waste and making the instrument more versatile (Robinson: para 0046). 
The combination of Shelton and Robinson, as shown above, teaches the anvil is rotatable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel is rotatable relative to said anvil between an open position and a closed position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is rotatable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Shelton and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 33, as shown in claim 31, the combination of Shelton, Robinson and Ingmanson teaches wherein said anvil comprises: a planar portion (Shelton: see annotated fig. 6) comprising forming pockets (Shelton: 26), wherein said planar portion comprise a first thickness (Shelton: see annotated fig. 6); and a distal portion (Shelton: see annotated fig. 6) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Shelton: see annotated fig. 6).

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Ingmanson.
Regarding claim 26, Shelton teaches a surgical instrument (Shelton: 10), comprising: 
a housing (Shelton: 14); 
an elongate shaft (Shelton: 16) extending from said housing; 
an articulation joint (Shelton: 32) defining an articulation axis (Shelton: para 0054-0055); 
an end effector (Shelton: 12) rotatable relative to said elongate shaft about said articulation axis (Shelton: para 0054-0055), wherein said end effector comprises: 
an anvil (Shelton: 12); and 
an elongate channel (Shelton: 18, 220);
a staple cartridge (Shelton: 20) configured to be seated in said elongate channel, and wherein said staple cartridge comprises: 
a longitudinal slot (Shelton: 230); 
a pair of inner staple cavity rows (Shelton: see annotated fig. 2) positioned adjacent said longitudinal slot, wherein each said inner staple cavity row comprises a first amount of staple cavities (Shelton: see annotated fig. 2); and 
an outer row of staple cavities (Shelton: see annotated fig. 2) positioned further away from said longitudinal slot than said pair of inner staple cavity rows (Shelton: see annotated fig. 2), wherein said outer row of staple cavities comprises a second amount of staple cavities (Shelton: see annotated fig. 2) that is different than said first amount of staple cavities (Shelton: see annotated fig. 2); and 
a firing member (Shelton: 90, 94, 102) configured to move relative to said end effector to perform a staple firing stroke (Shelton: para 0043), wherein said firing member comprises: 
a laminate portion (Shelton: 94) extending through said articulation joint (Shelton: see figs. 15-18); and 
a distal portion (Shelton: 102) extending from said laminate portion, wherein said distal portion comprises: 
a knife portion (Shelton: 116); 
a first laterally extending member (Shelton: 110) configured to cammingly engage said anvil during said staple firing stroke (Shelton: para 0048); and 
a second laterally extending member (Shelton: 112, 114) configured to cammingly engage said elongate channel during said staple firing stroke (Shelton: para 0048), wherein said distal portion is configured to maintain a constant tissue gap between said staple cartridge and said anvil during said staple firing stroke (Shelton: para 0048), wherein said firing member moves from a proximal position to a distal position during said staple firing stroke (Shelton: para 0051-0052, figs. 11-12), and wherein said first laterally extending member is viewable to a user of said surgical instrument through a proximal opening in said anvil when said firing member is in said proximal position (Shelton: see annotated fig. 2).
Shelton, as shown above, teaches the anvil is pivotable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel pivotable relative to the anvil between an open position and a closed position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Shelton and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 28, as shown in claim 26, the combination of Shelton and Ingmanson teaches wherein said anvil comprises: a planar portion (Shelton: see annotated fig. 6) comprising forming pockets (Shelton: 26), wherein said planar portion comprise a first thickness (Shelton: see annotated fig. 6); and a distal portion (Shelton: see annotated fig. 6) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Shelton: see annotated fig. 6).

Claims 24 and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Robinson and Ingmanson, and in further view of Demmy et al. (henceforth Demmy) USPGP# 20040243151.
Regarding claim 24, as shown in claim 21, the combination of Shelton, Robinson and Ingmanson teaches wherein said anvil comprises: a planar portion (Shelton: see annotated fig. 6) comprising forming pockets (Shelton: 26).
 The combination of Shelton, Robinson and Ingmanson, as shown above, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Shelton, Robinson and Ingmanson, as shown above, with the addition of a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle, as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 

Regarding claim 34, as shown in claim 31, the combination of Shelton, Robinson and Ingmanson teaches wherein said anvil comprises: a planar portion (Shelton: see annotated fig. 2) comprising forming pockets (Shelton: 26)
 The combination of Shelton, Robinson and Ingmanson, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Shelton and Ingmanson, as shown above, with the addition of a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle, as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Ingmanson, and in further view of Demmy.
Regarding claim 29, as shown in claim 26, the combination of Shelton and Ingmanson teaches wherein said anvil comprises: a planar portion (Shelton: see annotated fig. 6) comprising forming pockets (Shelton: 26)
The combination Shelton and Ingmanson, as shown above, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Shelton and Ingmanson, as shown above, with the addition of a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle, as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Robinson. 
Regarding claim 36, Shelton teaches a surgical instrument (Shelton: 10) , comprising: 
a handle (Shelton: 14); 
an elongate shaft (Shelton: 16) extending from said handle; 
an end effector (Shelton: 12) extending from said elongate shaft, wherein said end effector comprises: 
a first jaw (Shelton: 18); 
a second jaw (Shelton: 12), wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between an open position and a closed position (Shelton: para 0036); 
an anvil (Shelton: 28); 
an elongate channel (Shelton: 220); and 
a staple cartridge (Shelton: 20) positioned in said elongate channel, and wherein said staple cartridge comprises: 
a longitudinal slot (Shelton: 230); 
a first row of staple cavities (Shelton: see annotated fig. 2) positioned on a first side of said longitudinal slot, wherein said first row of staple cavities comprises a first amount of staple cavities (Shelton: see annotated fig. 2); 
a second row of staple cavities (Shelton: see annotated fig. 2) positioned on said first side of said longitudinal slot, wherein said second row of staple cavities comprises said first amount of staple cavities (Shelton: see annotated fig. 2); and 
a third row of staple cavities (Shelton: see annotated fig. 2) positioned on said first side of said longitudinal slot, wherein said third row of staple cavities is positioned further away from said longitudinal slot than said first row of staple cavities and said second row of staple cavities (Shelton: see annotated fig. 2), and wherein said third row of staple cavities comprises a second amount of staple cavities that is different than said first amount of staple cavities (Shelton: see annotated fig. 2); and 
a firing member (Shelton: 90, 94, 102) configured to move relative to said end effector to perform a staple firing stroke (Shelton: para 0043), wherein said firing member comprises: 
a proximal portion comprising a laminate portion (Shelton: 94); and 
a distal portion (Shelton: 102) extending from said proximal portion, wherein said distal portion comprises: 
a cutting member (Shelton: 116); 
a first laterally extending member (Shelton: 110) configured to cammingly engage said anvil during said staple firing stroke (Shelton: para 0048); and 
a second laterally extending member (Shelton: 112, 114) configured to cammingly engage said elongate channel during said staple firing stroke (Shelton: para 0043, 0044, 0049), wherein said staple cartridge and said anvil maintain a constant tissue gap during said staple firing stroke (Shelton: para 0048), wherein said firing member moves from a proximal position to a distal position during said staple firing stroke (Shelton: para 0051-0052, figs. 11-12), and wherein said first laterally extending member is viewable to a user of said surgical instrument through a proximal opening in said anvil when said firing member is in said proximal position (Shelton: see annotated fig. 2).
	Shelton does not explicitly teach wherein at least a portion of said elongate shaft is releasably attachable to said handle.
However, Robinson teaches a similar surgical instrument (Robinson: 10) comprising a handle (Robinson: 20, 30); an elongate shaft (Robinson: 12) extending from said handle; wherein at least a portion of said elongate shaft is releasably attachable to said handle (Robinson: para 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the shaft of Shelton such that it is releasably attached as taught by Robinson in order to allow the handle to be used/reused with multiple different shafts/end effector assemblies thus reducing waste and making the instrument more versatile (Robinson: para 0046). 

    PNG
    media_image1.png
    869
    1124
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    793
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    422
    728
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 7/6/2022 have been fully considered:
Applicant' s arguments with respect to claims 21, 26, and 31 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731